MODIFY and AFFIRM; and Opinion Filed July 24, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00153-CR

                          JOSHUA CORNELL SKINNER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-20176-Q

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       A jury convicted Joshua Cornell Skinner of aggravated sexual assault of a child under the

age of fourteen, found Skinner placed the child in fear that death or serious bodily injury would be

imminently inflicted on her, and assessed punishment of life imprisonment. In five issues, Skinner

complains the trial court erred by commenting on the weight of the evidence, determining the

child’s mother was the proper outcry witness, and including a punishment enhancement issue in

the guilt-phase charge; he received ineffective assistance of counsel at the motion for new trial

stage; and the judgment should be modified to reflect the sentence imposed by the jury. We modify

the judgment to reflect the jury sentenced Skinner to life imprisonment, the complainant, D.O.,

was thirteen years old at the time of the offense, and Skinner is subject to sex offender registration

requirements. As modified, we affirm the trial court’s judgment.
                                                               Background1

           Skinner and D.O.’s mother (Mother) were in a romantic relationship and had a child

together. Skinner and Mother began having “issues” and Mother ended the relationship, but

allowed Skinner to sleep in her apartment on the couch. On July 17, 2015, Mother was at work

and D.O., who was thirteen years old, asked Skinner to bring her some fingernail polish remover.

Skinner brought the fingernail polish remover to the apartment and stayed with D.O. at the

apartment.

           D.O. fell asleep on the chaise in the living room and then moved to her bedroom to take a

nap. D.O. was awakened by Skinner opening her door in an aggressive manner. Skinner then

started “throwing” D.O. around and attempting to remove her shorts and underwear. D.O. resisted

by hitting Skinner in the face a number of times and the two fell to the floor. Skinner choked D.O.

until she felt weak and almost passed out. Skinner removed D.O.’s shorts and underwear, dragged

her into her mother’s room, took a condom from that room, and then dragged her back to her

bedroom. Skinner told D.O. that if she did not stop fighting, he would kill her and her family. He

then placed a condom on his penis and had sexual intercourse with D.O.

           After Skinner left the apartment, he called D.O., told her where the condom was located,

and instructed her to flush the condom down the commode. D.O. found the condom and, while

still on the phone with Skinner, pretended to flush it down the commode. She then hid the condom

in her bathroom.

           When Mother arrived home, D.O. told her about the assault, and Mother called the police.

The police collected evidence from the apartment, including D.O.’s clothes, bedding from D.O.’s

room, and the condom.



      1
        Because Skinner has not challenged the sufficiency of the evidence to support the conviction, we recite only those facts necessary to address
his complaints on appeal.

                                                                       –2–
            Mother took D.O. to Children’s Medical Center, where D.O. was examined by Virginia

Young, a sexual assault nurse examiner. Young observed a focal bruise on D.O.’s hymen that

could only have been caused by a “penetrating injury.” Young noted that D.O.’s fossa navicularis

was abraded and red, which could also have been due to a “penetrating injury.” D.O. also had

scratches on her face.

            Chelsy Wingate, a forensic scientist, performed serology testing on underwear that was

collected by the police from D.O. and on the underwear worn by D.O. to Children’s. Both pairs

of underwear tested positive for the presence of semen. Wingate also performed DNA testing on

swabs taken from the inside and the outside of the condom as it was received from the police.2

These tests indicated two people contributed to the DNA on the condom, and D.O. and Skinner

could not be excluded as contributors. For the DNA mixture from the outside of the condom, it

was 76.7 quadrillion times more likely that the DNA mixture came from D.O. and an unknown

individual than from two unrelated, unknown individuals and 24,400 times more likely the DNA

mixture came from Skinner and an unknown individual than from two unrelated, unknown

individuals. For the DNA mixture from the inside of the condom, it was 62 quadrillion times more

likely that the DNA mixture came from D.O. and an unknown individual than from two unrelated,

unknown individuals and 2.04 billion times more likely the DNA mixture came from Skinner and

an unknown individual than from two unrelated, unknown individuals.

            Skinner was indicted for aggravated sexual assault of a child under the age of fourteen.

The indictment also alleged that Skinner placed D.O. in fear that death, serious bodily injury, or

kidnapping would be imminently inflicted on her.3 The jury convicted Skinner of aggravated




     2
       The condom was torn and Wingate did not know which side was originally the outside of the condom. She referred to the “outside” and the
“inside” of the condom based on the condition in which she received it.
     3
         During trial, the State abandoned the allegation that Skinner placed D.O. in fear that she would be kidnapped.

                                                                        –3–
sexual assault of a child under the age of fourteen, found that Skinner placed D.O. in fear of

imminent death or serious bodily injury, and assessed punishment of life imprisonment.

                           Comment on the Weight of the Evidence

       In his first issue, Skinner contends the trial court improperly commented on the weight of

the evidence. Article 38.05 of the code of criminal procedure provides:

       In ruling upon the admissibility of evidence, the judge shall not discuss or comment
       upon the weight of the evidence or its bearing in the case, but shall simply decide
       whether or not it is admissible; nor shall he, at any stage of the proceeding previous
       to the return of the verdict, make any remark calculated to convey to the jury his
       opinion of the case.
TEX. CODE CRIM. PROC. ANN. art. 38.05 (West 1979). The trial judge has a duty to comply with

the statute. Proenza v. State, 541 S.W.3d 786, 798 (Tex. Crim. App. 2017).

       During his cross-examination of the State’s witnesses, Skinner’s counsel often requested

the witness answer a question “yes” or “no.” If the witness attempted to answer in another way,

Skinner’s counsel would interrupt the witness, object the answer was non-responsive, and ask the

witness to answer “yes” or “no.” The trial court instructed Skinner’s counsel on several occasions

that many questions could not be answered “yes” or “no,” and he needed to allow the trial court to

rule on each objection.

       While cross-examining Mother, Skinner’s counsel asked a number of questions about

whether the police collected all of the bedding from D.O.’s room and Mother responded that she

did not know if the police took every piece of bedding. This culminated in the following exchange:

       Q.      So just so I’m absolutely clear: You don’t know if any of your bedding was
               ever – out – taken out . . . of your daughter’s room?

       A.      There were items removed.

       Q.      And the bedding wasn’t included in that?

       A.      To my knowledge, there were blankets. I don’t – I cannot recall if it was
               her entire bedding.


                                                –4–
        Q.      Okay. Well, I’m sorry. Maybe I misspoke.

At this point, the trial court interjected:

        You characterized your question in that manner. That’s why she’s asking. You
        characterize all of your questions in absolutes, and then you come back with the
        negative of it. We can expedite this Cross. You certainly need to ask the questions
        you want to ask, but she’s listening very carefully and trying to be honest. Nothing
        can be characterized in an absolute.

Skinner did not object to the trial court’s comment and did not request that the jury be instructed

to disregard the comment.

        After the jury was dismissed for the day, the trial court again addressed Skinner’s counsel:

        I am sorry that I have lost my temper with you concerning this witness, but it’s
        difficult to watch this dozens [sic] game.

        You ask questions in absolutes, and when they answer to the best of their ability,
        you come back with the exceptions. And I’m sorry, I lost my temper with that, but
        you know, we can get to the point and we – and not even talk about what went on,
        on July 15 – 17th, 2015.

Skinner’s counsel responded that he was trying to “use a technique to get answers out of this lady

that she’s got a lot of inconsistencies, and I wasn’t able to exploit them.” The trial court responded:

        She didn’t give you one inconsistency. You asked those questions in absolutes.
        And she answered honestly, and then you came back with the minimization. And
        again, I think she is answering honestly.

        ....

        . . . I don’t understand why when people are trying to answer, you’re constantly
        cutting them off and telling them they must answer you yes or no. There are very
        few questions in life that you must answer yes or no, and you’re not in a court where
        I’m gonna force a witness to answer yes or no.

        I don’t know what went on. I wasn’t there. I try to let people explain to put this
        whole story out and let the jury decide, but when you ask ‘em a question, you gotta
        let ‘em answer it.

        Skinner argues the trial court improperly commented on the weight of the evidence by

“disparaging the technique used by [his] attorney to cross-examine” the State’s witnesses. The



                                                 –5–
State responds that Skinner waived this complaint by not objecting at trial and the trial court’s

statement does not constitute fundamental error that may be raised for the first time on appeal.

        Most appellate complaints must be preserved by timely request for relief in the trial court.

TEX. R. APP. P. 33.1(a)(1); Unkart v. State, 400 S.W.3d 94, 98 (Tex. Crim. App. 2013). However,

there are some exceptions to this rule. See Marin v. State, 851 S.W.2d 275, 278–80 (Tex. Crim.

App. 1993). The court of criminal appeals has recognized two “relatively small” categories of

errors—violations of “rights which are waivable only” and denials of “absolute systemic

requirements”—which may be addressed on appeal regardless of whether an objection was made

in the trial court. Saldano v. State, 70 S.W.3d 873, 888 (Tex. Crim. App. 2002) (citing Marin, 851
S.W.2d at 280). In Proenza, the court of criminal appeals concluded that a complaint a trial judge’s

comments to a witness violated article 38.05 was “at least” a waivable-only right under Marin and,

therefore, may be raised for the first time on appeal. 541 S.W.3d at 801. We conclude that, because

the record does not reflect that Skinner plainly, freely, and intelligently waived his right to the trial

judge’s compliance with article 38.05, his statutory claim has not been forfeited and may be raised

for the first time on appeal. See id.

        A trial judge must not comment on the evidence in a manner that conveys her opinion of

the case to the jury as “[j]urors are prone to seize with alacrity upon any conduct or language of

the trial judge which they may interpret as shedding light upon [her] view of the weight of the

evidence, or the merits of the issues involved.” Brown v. State, 122 S.W.3d 794, 798 (Tex. Crim.

App. 2003) (quoting Lagrone v. State, 209 S.W. 411, 415 (Tex. Crim. App. 1919)). A trial judge

improperly comments on the weight of the evidence if she makes a statement that implies approval

of the State’s argument, indicates disbelief in the defense’s position, or diminishes the credibility

of the defense’s approach to the case. Clark v. State, 878 S.W.2d 224, 226 (Tex. App.—Dallas

1994, no pet.); Nguyen v. State, 506 S.W.3d 69, 83 (Tex. App.—Texarkana 2016, pet. ref’d). To

                                                  –6–
constitute reversible error in violation of article 38.05, the comment in question must be such that

it is reasonably calculated to benefit the State or prejudice the defendant’s rights. Marks v. State,

617 S.W.2d 250, 252 (Tex. Crim. App. [Panel Op.] 1981); see also Clark, 878 S.W.2d at 226.

          Skinner argues his only defense was an attack on the credibility of the State’s witnesses

and, when the trial court disparaged the technique used by his counsel to cross-examine the

witnesses, “it discredited the entire defensive theory and immolated [his] case.” However, “[a]

trial judge has broad discretion in maintaining control and expediting the trial.” Jasper v. State,

61 S.W.3d 413, 421 (Tex. Crim. App. 2001). “Further, a trial judge’s irritation at the defense

counsel does not translate to an indication as to the judge’s views about the defendant’s guilt or

innocence.” Id.; see also Strong v. State, 138 S.W.3d 546, 552 (Tex. App.—Corpus Christi 2004,

no pet.) (“A judge can lawfully provide guidance and manage the presentation of evidence from

the bench without abandoning his role as an independent arbiter.”).

          In this case, the trial judge’s comment was an effort to maintain control and expedite the

trial proceedings. While the trial judge expressed frustration with Skinner’s counsel’s questioning,

her comment did not “diminish the credibility of the defense’s approach to the case.” See Clark,
88 S.W.2d at 226.4 Further, following the comment, Skinner’s counsel continued to use the cross-

examination technique and continued to challenge the credibility of the State’s witnesses. On this

record, we cannot conclude the trial judge improperly commented on the weight of the evidence.

We resolve Skinner’s first issue against him.

                                                         Outcry Witness

          In his second issue, Skinner asserts the trial court erred by allowing Mother to testify as

the outcry witness under article 38.072 of the code of criminal procedure. Article 38.072 provides



     4
       See also Carielo v. State, No. 04-15-00741-CR, 2017 WL 2960409, at *1 n.1 (Tex. App.—San Antonio July 12, 2017, no pet.) (mem. op.,
not designated for publication).

                                                                  –7–
an exception to the hearsay rule in prosecutions of sexual offenses involving a child under the age

of fourteen. TEX. CODE CRIM. PROC. ANN. art. 38.072 (West Supp. 2017). A hearsay statement

made by a child against whom a sexual offense was allegedly committed is admissible if it

describes the alleged offense and is the first statement about the offense that the child made to a

person who is eighteen years of age or older. Id.; Sanchez v. State, 354 S.W.3d 476, 484 (Tex.

Crim. App. 2011).

            There may be only one outcry witness to the child’s statement about a single event. Lopez

v. State, 343 S.W.3d 137, 140 (Tex. Crim. App. 2011).5 For a person to be the outcry witness

under article 38.072, there must have been more than a general allusion to abuse by the victim.

Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990); Rodgers v. State, 442 S.W.3d 547,

552 (Tex. App.—Dallas 2014, pet. ref’d). If the child offers only a “general allusion” of sexual

abuse to a first person, and then offers a more detailed account to a second person, the second

person may be the proper outcry witness. Garcia, 792 S.W.2d at 91 (concluding that, because

article 38.072 requires more than “general allusion” of sexual abuse, trial court did not abuse its

discretion by designating child protective specialist as outcry witness when record was devoid of

specific details of statements previously made to child’s teacher); see also Lopez, 343 S.W.3d at

140.6 Generally the proper outcry witness is the first adult to whom the child tells “how, when,

and where” of the assault. Reyes v. State, 274 S.W.3d 724, 727 (Tex. App.—San Antonio 2008,

pet. ref’d).7

            We review a trial court’s decision as to the appropriate outcry witness for an abuse of

discretion. Garcia, 792 S.W.2d at 92. We will not disturb the trial court’s determination of the


     5
       See also Santiago-Batista v. State, No. 05-17-00512-CR, 2018 WL 3373038, at *3 (Tex. App.—Dallas July 11, 2018, no pet. h.) (mem. op.,
not designated for publication).
     6
        See also Suza v. State, No. 01-17-00116-CR, 2018 WL 2976112, at *6 (Tex. App.—Houston [1st Dist.] June 14, 2018, no pet. h.) (mem.
op., not designated for publication).
     7
         See also Suza, 2018 WL 2976112, at *6.

                                                                   –8–
outcry witness absent a clear abuse of that discretion. Id.; see also Buentello v. State, 512 S.W.3d
508, 516–17 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d) (stating appellate court would not

reverse trial court’s decision to admit outcry-witness testimony “unless it falls outside the zone of

reasonable disagreement”).

       The trial court held a hearing outside the presence of the jury to determine the proper outcry

witness. At the hearing, D.O. testified the first person she told about “what happened” with

Skinner was her friend, A.B., who was the same age as D.O. The next person D.O. spoke to about

Skinner’s conduct was A.B.’s mother. D.O. testified she told A.B.’s mother “what happened” and

“what he did.” D.O., however, did not remember “what words” she used and did not believe she

told A.B.’s mother “details” or that Skinner’s penis touched her vagina.

       D.O. next told Mother about the assault. D.O. testified she told Mother that Skinner raped

her. Mother asked D.O. to repeat what she said, and D.O. “just kept telling her.” According to

D.O., when she told Mother that Skinner “raped” her, she meant that he put his penis and his

fingers inside her vagina. D.O. recalled Mother asking if she meant that “his penis went inside my

vagina.” D.O. believed she told Mother that Skinner’s penis went into her vagina.

       Mother testified that when she came in the door of the apartment, D.O. began crying and

said Skinner had “raped” her. Mother had D.O. “explain to [her] exactly what happened.”

According to Mother, D.O. said she had fallen asleep in the living room and got up to go to her

bedroom. D.O. shut her bedroom door and fell asleep. D.O. told Mother that Skinner came into

her room and “stared at her in an abnormal way.” He then grabbed her off the bed and took her

clothes off. D.O. said she fought back and “punched him a few times,” but Skinner did not stop.

D.O. told Mother that Skinner went into Mother’s bedroom, came back with a condom, put it on,

and proceeded to “rape” her. Mother testified that she specifically asked D.O. if Skinner put his

penis into her vagina, and D.O. responded that he did.

                                                –9–
          Skinner argued at trial, and asserts on appeal, that A.B.’s mother was the proper outcry

witness. However, the evidence at the hearing established that D.O. told A.B.’s mother only that

Skinner raped her. D.O.’s statement to A.B.’s mother did not describe the offense with any

specificity and was only a general allusion of sexual abuse. See Shaw v. State, 329 S.W.3d 645,

653 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (concluding child’s statement that

defendant was “the one that got me pregnant” might raise inference of penetration, but did “not

clearly describe the alleged offense that appellant penetrated Jane’s sexual organ”); Smith v. State,

131 S.W.3d 928, 931 (Tex. App.—Eastland 2004, pet. ref’d) (concluding that child’s statement to

mother that defendant had been performing oral sex on him did not relay any specific details about

charged offense for purposes of determining proper outcry witness); Castelan v. State, 54 S.W.3d
469, 475–76 (Tex. App.—Corpus Christi 2001, no pet.) (concluding child’s statement to

grandmother that defendant “put his thing in through the back” did not relay specific details of

abuse).8 In contrast, D.O.’s statement to Mother was detailed and descriptive. D.O. specifically

told Mother that Skinner put his penis into her vagina, the offense occurred in the bedroom, she

tried to fight Skinner during the assault, and she had possession of a condom used by Skinner

during the assault.

          On this record, we cannot conclude the trial court clearly abused its discretion by

determining Mother was the outcry witness. We resolve Skinner’s second issue against him.

                                                        Jury Charge Error

          In his third issue, Skinner argues the trial court erred by placing a punishment enhancement

issue in the guilt-phase jury charge. At trial, Skinner made no objection to the jury charge.




     8
       See also Johnson v. State, No. 05-09-01492-CR, 2011 WL 1493987, at *1–3 (Tex. App.—Dallas Apr. 20, 2011, no pet.) (mem. op., not
designated for publication) (concluding proper outcry witness was police officer and not grandmother, where child told grandmother that she had
sex with defendant and told police officer “her dad had penetrated her vagina with his penis and had oral sex with her”).

                                                                   –10–
       We review a claim of jury charge error in two steps. Price v. State, 457 S.W.3d 437, 440

(Tex. Crim. App. 2015). First, we determine whether there is error in the charge. Id. Second, if

there is error, we review the record to determine whether the error caused sufficient harm to require

reversal. Id. The degree of harm necessary for reversal depends upon whether the error was

preserved in the trial court. Marshall v. State, 479 S.W.3d 840, 843 (Tex. Crim. App. 2016);

Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g). If, as in the case,

error was not preserved, the error requires reversal only if it was “so egregious and created such

harm that the defendant did not have a fair and impartial trial.” Marshall, 479 S.W.3d at 843; see

also Villarreal v. State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015).

       “Egregious harm is a ‘high and difficult standard’ to meet, and such a determination must

be ‘borne out by the trial record.’” Villarreal, 453 S.W.3d at 433 (quoting Reeves v. State, 420
S.W.3d 812, 816 (Tex. Crim. App. 2013)). “Jury-charge error is egregiously harmful if it affects

the very basis of the case, deprives the defendant of a valuable right, or vitally affects a defensive

theory.” State v. Ambrose, 487 S.W.3d 587, 597 (Tex. Crim. App. 2016) (quoting Marshall, 479
S.W.3d at 843). In conducting an egregious-harm analysis, we consider the entire jury charge, the

state of the evidence, the closing arguments of the parties, and any other relevant information in

the record. Arteaga v. State, 521 SW.3d 329, 338 (Tex. Crim. App. 2017). We must “review the

relevant portions of the entire record to determine whether [a defendant] suffered actual harm, as

opposed to theoretical harm, as a result of the error.” Ambrose, 487 S.W.3d at 598.

       As charged in the indictment in this case, a person commits the offense of aggravated

sexual assault by intentionally or knowingly causing his sexual organ to come into contact with

the sexual organ of a child younger than fourteen years of age.            TEX. PENAL CODE ANN.

§§ 22.021(a)(1)(B)(iii),(2)(B) (West Supp. 2017). The offense is a first degree felony with a

punishment range of imprisonment for life or for any term imprisonment of not more than ninety-

                                                –11–
nine years or less than five years. Id. §§ 12.32(a) (West 2011), 22.021(e).9 However, if the victim

of the offense is younger than fourteen years of age and the actor places the victim in fear of

imminent death or serious bodily injury, the minimum term of imprisonment is increased to

twenty-five years. Id. §§ 22.021(a)(2)(A)(ii), 22.021(f).10

            In the guilt phase of the charge, the trial court gave the following instructions to the jury:

            Now, if you find and believe from the evidence beyond a reasonable doubt that the
            defendant, JOSHUA CORNELL SKINNER, on or about the 17th day of July,
            2015, in the County of Dallas and State of Texas, did unlawfully then and there
            intentionally or knowingly cause the contact of the female sexual organ of [D.O.],
            a child who was not then the spouse of defendant, by an object, to-wit: the sexual
            organ of the defendant, and at the time of the offense, the child was younger than
            14 years of age, then you will find the defendant guilty of the offense of Aggravated
            Sexual Assault of a Child, as charged in the indictment.

            ....

            Now, if you found the defendant guilty of any [sic] of the above offense and you
            further find beyond a reasonable doubt that the defendant by acts or words, did
            place the complainant in fear that death or seriously bodily injury, would be
            imminently inflicted on the complainant, then you will answer the following special
            issue “Yes” and so state in your verdict, but if you do not so find, or if you have a
            reasonable doubt thereof, you will answer the following special issue “No” and so
            state in your verdict.

The jury found Skinner guilty and answered the special issue in the affirmative.

            Skinner argues the “special issue” was a punishment enhancement issue and the trial court

erred by including it in the guilt-phase charge. However, as set out below, even if the “special

issue” was more appropriately submitted to the jury during the punishment phase of the trial, the

record does not reflect Skinner was egregiously harmed by its submission in the guilt-phase charge.

            In conducting the harm analysis, we first review the entire guilt-phase charge. In the

charge, the trial court instructed the jury on the law relevant to the offense of aggravated sexual



     9
         The person may also be punished by a fine not to exceed $10,000. TEX. PENAL CODE ANN. § 12.32(b).
    10
       Placing the victim in fear of imminent bodily death or injury can also be an element of the offense of aggravated sexual assault. TEX.
PENAL CODE ANN. § 22.021(a)(1),(2)(A)(ii).

                                                                   –12–
assault of a child, including the definitions of relevant terms. The trial court applied that law to

the facts and instructed the jury it should find Skinner guilty of aggravated sexual assault of a child

only if it found, beyond a reasonable doubt, that his sexual organ came into contact with D.O.’s

sexual organ and D.O. was less than fourteen years old at the time. The trial court further instructed

the jury that, if it did not so find or had a reasonable doubt thereof, it was required to find Skinner

not guilty. Finally, the trial court instructed the jury that it should answer the “special issue” only

if it had found Skinner guilty. Absent evidence to the contrary, we presume the jury followed

these instructions. See Taylor v. State, 332 S.W.3d 483, 492 (Tex. Crim. App. 2011).

        As to the state of the evidence, D.O. testified about the assault; Mother testified about

D.O.’s outcry; Young testified about the “penetrating injuries” suffered by D.O.; and Wingate

testified there were two contributors to the DNA mixture found on the inside and the outside of

the condom, both Skinner and D.O. could not be excluded as contributors to the DNA mixtures,

and the likelihood that anyone other than Skinner and D.O. contributed to the mixtures was

extremely low. D.O. testified that, during the assault, Skinner choked her and threatened to kill

her.   The jury also heard evidence of statements D.O. made to a police officer and to Young

following the assault, and later to her therapist, about Skinner choking and threatening to kill her

during the assault.      Although Skinner’s counsel cross-examined D.O. about purported

inconsistencies in her statements, it was the role of the jury to resolve any conflicts in the evidence.

See Zuniga v. State, No. PD-0174-17, 2018 WL 2711145, at *2 (Tex. Crim. App. June 6, 2018).

The jury found D.O. to be credible.

        In closing arguments, the prosecutor initially summarized the evidence and argued it

established Skinner had sexually assaulted D.O. As to the special issue, the prosecutor stated:

        Now, we talked about the special issue, and that is on page 5 of 9 of this jury charge.
        The Judge read to you the law. You’re gonna get the law as – when you go back
        there, and the law requires you to find the Defendant guilty, if you believe beyond

                                                 –13–
       a reasonable doubt that [D.O.] was in fear, that death or serious bodily injury would
       be imminently inflicted upon the complainant, upon [D.O.]

       She testified that it would be. She didn’t just testify to it. You saw it in the therapy
       records. You heard it in that interview. When it comes to making a decision on
       the special issue, the answer is yes.

The prosecutor then informed the jury about the procedure it needed to follow if it disagreed about

any of the evidence.

       Skinner’s counsel argued D.O was not credible, pointed out inconsistencies in some of her

statements, and asserted she had been “helped with this story” during her therapy. He also argued

that the mixture of D.O.’s and Skinner’s DNA found on the condom could have been from spit,

vaginal fluid, or semen, “we don’t know where it came from.” As relevant to the special issue,

Skinner’s counsel argued D.O. did not mention any threats involving guns or knives until after she

was in therapy. Skinner’s counsel argued that D.O. fabricated the allegations because, due to the

new baby in the house, she was not getting the attention she wanted, she was angry at Skinner

because he refused to buy her an iPhone that she wanted, and she wanted him to leave so that she

could get a “new daddy.” Skinner’s counsel argued that “a single lie discovered is enough to create

doubt in every truth expressed,” and if the jury was “not sure, that this happened,” it was required

to acquit Skinner.

       In closing, the prosecutor again summarized the evidence that supported a finding that

Skinner was guilty of sexually assaulting D.O. She pointed out that Skinner’s counsel failed to

address either the injuries to D.O.’s face or the vaginal injuries she suffered. The prosecutor argued

D.O. had been consistent in her statements throughout the entire process and urged the jury to find

Skinner guilty.

       The focus of both the prosecutor and Skinner’s counsel was D.O.’s credibility and whether

the evidence established beyond a reasonable doubt that the sexual assault occurred. Although

Skinner’s choking and threatening to kill D.O. were mentioned by both the prosecutor and
                                                –14–
Skinner’s counsel, those arguments also focused on whether D.O. had been consistent in her

statements about what occurred. The mention of the special issue by the prosecutor was brief and

not repeated.

       Finally, considering any other relevant information in the record, we note that, if the jury

found Skinner guilty of sexually assaulting D.O., it was required to answer the special issue at

some point during the trial. There is nothing in the record to indicate the submission of the special

issue in the guilt-phase charge influenced the jury in its decision on Skinner’s guilt. Further, the

evidence regarding Skinner’s choking D.O. and his threats to kill her was offered only during the

guilt phase of the trial. There was no evidence offered in the punishment phase of the trial that

would have impacted the jury’s answer to the special issue.

       After evaluating the entire jury charge, the state of the evidence, the parties’ closing

arguments, and other relevant information in the record, we conclude the record does not

demonstrate that Skinner was egregiously harmed by the submission of the special issue in the

guilt-phase jury charge. See Arteaga, 521 S.W.3d at 338. Accordingly, we resolve his third issue

against him.

                                Ineffective Assistance of Counsel

       Relying on United States v. Cronic, 466 U.S. 648 (1984), Skinner asserts in his fourth issue

that he was effectively denied counsel at the motion for new trial stage. Skinner’s trial counsel

filed a motion for new trial on grounds the verdict was contrary to the law and the evidence. He

also requested the trial court grant a new trial in the interest of justice. On appeal, Skinner argues

the motion for new trial “made a generic an [sic] entirely unpersuasive argument based on the

sufficiency of the evidence that appears to have been structured for little more than avoiding a

claim for ineffective assistance of counsel under Cronic.” However, Skinner’s only specific

complaint on appeal is that his trial counsel failed to move for a new trial on the ground that

                                                –15–
Skinner’s sister overheard several police officers talking about the case after the Rule had been

invoked. See TEX. R. EVID. 614 (a trial court may, or upon the request of a party must, order

witnesses excluded from trial so they cannot hear other witnesses’ testimony).

          The United States Constitution’s guarantee of the right to counsel encompasses the right to

effective assistance of counsel. U.S. CONST. amend. VI;11 Strickland Washington, 466 U.S. 668,

686 (1984). In determining whether counsel’s representation was so inadequate as to violate a

defendant’s Sixth Amendment right to counsel, we apply the two-prong standard set out in

Strickland. See Hernandez v. State, 726 S.W.2d 53, 55 (Tex. Crim. App. 1986). An appellant

claiming ineffective assistance of counsel bears the burden of proving by a preponderance of the

evidence that (1) counsel’s representation fell below an objective standard of reasonableness and

(2) there is a reasonable probability that, but for counsel’s unprofessional errors, the results of the

proceeding would have been different. Strickland, 466 U.S. at 687–88, 694; Lopez, 343 S.W.3d

at 142.

          However, a presumption of prejudice may be warranted when there has an actual or

constructive denial of counsel. Cronic, 466 U.S. at 658–60; Childress v. Johnson, 103 F.3d 1221,

1228 (5th Cir. 1997). In such a case “[n]o specific showing or prejudice [is] required,” because

“the adversary process itself [is] presumptively unreliable.” Cronic, 466 U.S. at 659; see also

Smith v. Robbins, 528 U.S. 259, 287–87 (2000) (distinguishing complete denial of counsel on

appeal, warranting presumption of prejudice, from ineffective assistance of counsel on appeal,

which does not warrant such presumption). The presumption of prejudice arises when there are

“circumstances that are so likely to prejudice the [defendant] that the cost of litigating their effect

in a particular case is unjustified.” Cronic, 466 U.S. at 658. This can occur when (1) the defendant



    11
       The Sixth Amendment’s guarantee of the right to counsel is applicable to the States by virtue of the Fourteenth Amendment. Gideon v.
Wainwright, 372 U.S. 335, 339–45 (1963).

                                                                 –16–
is denied the presence of counsel at a critical stage of his trial, (2) counsel entirely fails to subject

the prosecution’s case to meaningful adversarial testing, or (3) circumstances at trial are such that,

although counsel is available to assist the defendant during trial, the likelihood that any lawyer,

even a fully competent one, could provide effective assistance is so small that a presumption of

prejudice is appropriate without inquiry into the actual conduct of counsel. Id. at 659–60; see also

Bell v. Cone, 535 U.S. 685, 695–96 (2002).

        The difference in the Strickland and Cronic standards are not of degree, but of kind. Bell,
535 U.S. at 697. For Cronic to apply, counsel’s failure to test the prosecution’s case “must be

complete.” Id. “‘[B]ad lawyering, regardless of how bad, does not support the . . . presumption

of prejudice’ under Cronic.” Childress, 103 F.3d at 1229. Rather, prejudice is presumed when

the defendant can establish counsel was not merely incompetent but inert. Id. at 1228; see also Ex

parte McFarland, 163 S.W.3d 743, 752 (Tex. Crim. App. 2005) (Cronic is “epitomized by the

‘inert’ or ‘potted plant’ lawyer who, although physically and mentally present in the courtroom,

fails to provide (or is prevented from providing) any meaningful assistance.” (internal footnotes

omitted)).

        Skinner asserts Cronic applies in this case because trial counsel’s “form argument” in the

motion for new trial had “no chance to succeed and was entirely without merit” and, therefore,

failed to subject the prosecution’s case to meaningful adversarial testing. In Jackson v. State, No.

14-16-00050-CR, 2018 WL 1955026, at *4 (Tex. App.—Houston [14th Dist.] Apr. 26, 2018, no

pet.), the Houston Fourteenth Court of Appeals considered whether Cronic applied to a claim that

counsel was ineffective by failing to secure a hearing and a ruling on a motion for new trial prior

to the expiration of the trial court’s plenary power. The court noted that, while this “error may

have serious implications, it did not render the entire adversarial process ‘presumptively

unreliable,’” id. at *4 n.5, and that “courts considering similar issues, i.e., concerning a failure of

                                                 –17–
counsel to timely file or obtain a hearing or ruling on a motion for new trial, have consistently

required a showing of actual prejudice, meaning that but for counsel’s deficient performance, the

trial court would have granted the defendant a new trial.” Id. at *4 (citing Jimenez v. State, 240
S.W.3d 384, 415–16 (Tex. App.—Austin 2007, pet. ref’d); Redmond v. State, 30 S.W.3d 692, 699

(Tex. App.—Beaumont 2000, pet. ref’d); Bacey v. State, 990 S.W.2d 319, 333 (Tex. App.—

Texarkana 1999, pet. ref’d); Bryant v. State, 974 S.W.2d 395, 400 (Tex. App.—San Antonio 1998,

pet. ref’d)). The Fourteenth Court of Appeals joined those courts and held the appellant was

“required to establish that but for counsel’s unprofessional error, the result would have been

different.”12

           In this case, Skinner asserts trial counsel was ineffective by not filing a motion for new

trial based on a possible violation of the Rule. This failure, however did not render the entire

adversarial process “presumptively unreliable.” See Jackson, 2018 WL 1955026, at *4 & n. 5; see

also Smith, 528 U.S. at 287–88 (concluding appellant was required to satisfy both prongs of

Strickland to establish appellant counsel was ineffective by failing to raise a particular claim on

appeal). Skinner, therefore, was required to demonstrate the result of the proceeding would have

been different if trial counsel had asserted the ground in the motion for new trial. See Strickland,
466 U.S. at 694; Cronic, 466 U.S. at 666. Because Skinner has failed to do so, we resolve his

fourth issue against him.

                                                    Modification of Judgment

           In his fifth issue, Skinner requests that we modify the judgment to reflect the jury imposed

a sentence of life imprisonment. The State agrees the judgment should be modified as requested




      12
         See also Morales v. State, No. 05-14-01466-CR, 2016 WL 748535, at *3 (Tex. App.—Dallas Feb. 25, 2016, pet. ref’d) (mem. op., not
designated for publication) (requiring, pursuant to Strickland, that appellant show result of proceeding would have been different if trial counsel
had filed “substantive motion for new trial” rather than “boilerplate motion” that verdict was contrary to law and evidence).

                                                                     –18–
by Skinner and requests that we also modify the judgment to reflect that D.O. was thirteen years

old at the time of the offense and sex offender registration requirements apply to Skinner.

          The jury found Skinner guilty of aggravated sexual assault of a child and that he placed

D.O. in fear of imminent death or serious bodily injury. The offense is a first degree felony with

a range of punishment that includes imprisonment for a term of life or for any term of not more

than 99 years or less than twenty-five years.                             See TEX. PENAL CODE ANN. §§ 12.32(a),

22.021(e),(f)(2). In the punishment phase of the trial, the jury was correctly charged on the range

of punishment for the offense and assessed punishment as confinement for a term of life. The

judgment, however, specified punishment as “LIFE WITHOUT POSSIBILITY OF PAROLE.”

          Life without parole is within the range of punishment specified under the penal code for a

capital felony, see id. § 12.31(a) (West Supp. 2017), but not for a first-degree felony, see id.

§ 12.32(a). Section 508.145(a) of the government code section specifies that individuals convicted

of an offense punishable under section 22.021(f) of the penal code are ineligible for release on

parole. TEX. GOV’T CODE ANN. § 508.145(a) (West Supp. 2017). However, that is a function of

an inmate’s eligibility for parole under the government code, not an aspect of the sentence for his

offense under section 22.021(f) of the penal code.13

          As to the State’s request, a conviction for aggravated sexual assault of a child subjects the

defendant to the sex offender registration requirements in Chapter 62 of the code of criminal

procedure. See TEX. CODE CRIM. PROC. ANN. arts. 62.001(5)(a), 62.051(a) (West 2018). A

judgment of conviction must include a statement that the registration requirements of Chapter 62

apply to the defendant and a statement of the age of the victim. Id. art. 42.01, § 1 (West 2018).

Although Skinner is subject to the sex offender registration requirements, the trial court’s judgment



     13
        See Cruse v. State, No. 01-13-00077-CR, 2014 WL 3607250, at *4 (Tex. App.—Houston [1st Dist.] July 22, 2014, pet. ref’d) (mem. op.,
not designated for publication).

                                                                 –19–
states the sex offender registration requirements “do not apply” and contains no information as to

D.O.’s age at the time of the offense.

       When the record provides the necessary information to correct inaccuracies in a trial court’s

judgment, we have the authority to reform the judgment to speak the truth. TEX. R. APP. P. 43.2(b);

Asberry v. State, 813 S.W.3d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d); see also Banks v.

State, 708 S.W.2d 460, 462 (Tex. Crim. App. 1986). Accordingly, we modify the trial court’s

judgment to remove the words “WITHOUT POSSIBILITY OF PAROLE” from the sentence and

to reflect that D.O. was thirteen years old at the time of the offense and sex offender registration

requirements apply to Skinner.

       As modified, we affirm the trial court’s judgment.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.1

170153F.U05




                                               –20–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSHUA CORNELL SKINNER,                               On Appeal from the 204th Judicial District
 Appellant                                             Court, Dallas County, Texas,
                                                       Trial Court Cause No. F15-20176-Q.
 No. 05-17-00153-CR         V.                         Opinion delivered by Justice Fillmore,
                                                       Justices Lang-Miers and Stoddart
 THE STATE OF TEXAS, Appellee                          participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Punishment and Place of Confinement” is
       modified to state “Life.”

       The section of the judgment relating to sex offender registration is modified to
       state “Sex Offender Registration Requirements do apply to the Defendant. TEX.
       CODE CRIM. PROC. ANN. chapter 62. The age of the victim at the time of the
       offense was 13 years.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 24th day of July, 2018.




                                                –21–